UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7913



ANTHONY KOLAWOLE OJO,

                                             Plaintiff - Appellant,

          versus

RAY GEORGE, Unit Manager; MICHAEL JONES, Case
Counselor; Q. WOODWARD, JR., Case Counselor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-94-1611-9-6-JC)


Submitted:   September 20, 1996           Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony Kolawole Ojo, Appellant Pro Se. Joseph Parkwood Griffith,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's report and recommen-

dation. We dismiss the appeal for lack of jurisdiction because the

report and recommendation is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument and deny Appellant's motion for the appointment of counsel
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2